IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DAVID D. RITTER,                               :   No. 9 MAL 2022
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal from
                                                :   the Order of the Commonwealth
              v.                                :   Court
                                                :
                                                :
 LEHIGH COUNTY BOARD OF                         :
 ELECTIONS                                      :
                                                :
                                                :
 PETITION OF: ZAC COHEN


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2022, the Petition for Allowance of Appeal

and the Application to File a Reply Brief in Support of Petition are DENIED.